        Case 3:18-md-02843-VC Document 612-1 Filed 02/05/21 Page 1 of 2




 GIBSON, DUNN & CRUTCHER LLP               GIBSON, DUNN & CRUTCHER LLP
 Orin Snyder (pro hac vice)                Deborah Stein (SBN 224570)
   osnyder@gibsondunn.com                    dstein@gibsondunn.com
 200 Park Avenue                           333 South Grand Avenue
 New York, NY 10166-0193                   Los Angeles, CA 90071-3197
 Telephone: 212.351.4000                   Telephone: 213.229.7000
 Facsimile: 212.351.4035                   Facsimile: 213.229.7520

 Kristin A. Linsley (SBN 154148)           Joshua S. Lipshutz (SBN 242557)
   klinsley@gibsondunn.com                   jlipshutz@gibsondunn.com
 Martie Kutscher (SBN 302650)              1050 Connecticut Avenue, N.W.
   mkutscherclark@gibsondunn.com           Washington, DC 20036-5306
 555 Mission Street, Suite 3000            Telephone: 202.955.8500
 San Francisco, CA 94105-0921              Facsimile: 202.467.0539
 Telephone: 415.393.8200
 Facsimile: 415.393.8306

 Attorneys for Defendant Facebook, Inc.,


                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
                             SAN FRANCISCO DIVISION



IN RE: FACEBOOK, INC. CONSUMER                CASE NO. 3:18-MD-02843-VC
PRIVACY USER PROFILE LITIGATION,
                                              DECLARATION OF MARTIE
                                              KUTSCHER IN SUPPORT OF
This document relates to:                     FACEBOOK, INC.’S ADMINISTRATIVE
                                              MOTION TO TEMPORARILY FILE
ALL ACTIONS                                   UNDER SEAL




   DECLARATION OF MARTIE KUTSCHER IN SUPPORT OF FACEBOOK, INC.’S ADMINISTRATIVE
                     MOTION TO TEMPORARILY FILE UNDER SEAL
                             CASE NO. 3:18-MD-02843-VC
        Case 3:18-md-02843-VC Document 612-1 Filed 02/05/21 Page 2 of 2



       I, Martie Kutscher, hereby declare as follows:

       1.      I am an associate at the law firm of Gibson, Dunn & Crutcher LLP, counsel of

record for Facebook, Inc. (“Facebook”) in the above-captioned matter. I am a member in good

standing of the State Bars of California, New Jersey, and New York. I submit this declaration in

support of Facebook’s Administrative Motion to Temporarily File Under Seal (i) Facebook’s

Brief In Opposition To Plaintiffs’ Request For Privileged Investigatory Materials, and (ii)

Exhibit A to Facebook’s Brief in Opposition To Plaintiffs’ Request For Privileged Investigatory

Materials. I make this declaration on my own knowledge, and I would testify to the matters

stated herein under oath if called upon to do so.
       2.      A true and correct copy of Facebook’s Brief in Opposition to Plaintiffs’ Request

For Privileged Investigatory Materials is attached hereto as Exhibit 1.

       3.      A true and correct copy of Exhibit A to Facebook’s Brief in Opposition To

Plaintiffs’ Request For Privileged Investigatory Materials—a February 5, 2021 letter from

Deborah L. Stein to Derek W. Loeser and Lesley E. Weaver—is attached hereto as Exhibit 2.

       4.      I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.



Executed on February 5, 2021 in Palo Alto, California.



                                                                   /s/ Martie Kutscher
                                                                      Martie Kutscher




    DECLARATION OF MARTIE KUTSCHER IN SUPPORT OF FACEBOOK, INC.’S ADMINISTRATIVE
                      MOTION TO TEMPORARILY FILE UNDER SEAL
                              CASE NO. 3:18-MD-02843-VC
